PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/159,568
Filing Date: 19 May 2016
Appellant(s): Holmes, Elizabeth, A.



__________________
Hao Y. Tung
Reg. # 43,209
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10 November 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The rejection of claims 30, 31, 33 and 35 under 35 U.S.C. 112(b) have been withdrawn.

(2) 	Response to Argument

A.	ISSUE 1: CLAIMS ARE NOT INDEFINITE

The Office agree with the Appellant’s position and has withdrawn the rejection of claims 30, 31, 33 and 35 under 35 U.S.C. 112(b).

B.	ISSUE 2: A PROPER REJECTION HAS NOT BEEN SET FORTH UNDER 35 USC 103 

1.	Office relies on a Citation NOT made of Record


The Appellant argues on page 6 of the Appeal Brief that the prior art rejection of the claims is improper as the examiner has provided a reference that has not been made of record, specifically the reference to the Wikipedia page on Renal function, reproduced here for convenience:
Condurso discloses a system and method for administering and monitoring the composition of a pharmaceutical composition to a subject, comprising: ... 
	(b) obtaining a biological sample of said subject ... and a point of care system (See Condurso, paragraph 141, wherein renal function is measured as a result of a laboratory test. It is old and well known in the medical arts at the time of the invention to evaluate renal function utilizing a biological sample of at least waste substances, as indicated by the Wikipedia page on Renal Function. Condurso also discloses a point of care system at Fig. 1. See also paragraph 140 where the system uses patient samples to determine patient’s hematology and renal function.)
	(c)... monitoring another analyte that characterizes pharmacodynamics related to the pharmaceutical composition (See Condurso, paragraph 141, wherein renal function is measured as a result of a laboratory test. It is old and well known in the medical arts at the time of the invention to evaluate renal function utilizing a biological sample of at least waste substances by use of a detector, as indicated by the Wikipedia page on Renal Function, wherein the patient’s levels of creatinine, urea and electrolytes are measured to determine renal function. See also paragraph 140 where the system uses patient samples to determine patient’s hematology and renal function.);

The examiner respectfully disagrees. As shown, the examiner is referring to Wikipedia to explain the State of the Art as known by one of ordinary skill in the art, not as a citation. The rejection stands the same whether the Wikipedia referral remains or is removed. Accordingly, the argument fails.

Also note paragraph 140 of Condurso: “The patient's blood pressure may be continuously monitored using, for example, a monitoring device designed to monitor blood pressure in the patient's radial artery. Samples of the patient's blood, urine and other fluids or tissues may be drawn to evaluate the patient's hematology and renal function.”


		2.	No Rationale to Combine

The Appellant argues on page 7 that the prior art rejection of the claims is improper as the examiner has provided “no rationale to make the combination except to include the features of the pending claims via hindsight.”

The examiner respectfully disagrees. In response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner has provided combination statements that either arise from that which was within the level of ordinary skill in the art at the time of the invention, including from the references themselves, as shown in the rejection.

		a.	Condurso in view of Altas is Flawed

In support of the position that there is no rationale to combine, the Appellant indicates that Atlas cannot be combined with Condurso as Atlas is only related to measuring for one analyte, blood glucose, which is unrelated to the renal function.



Further, Atlas also discloses measuring multiple analytes, at paragraph 24: “The system continuously tracks the glucose level and continuously evaluates the active insulin (or other hormones) present in the blood in order to consider additional insulin infusion.” The examiner notes that the Wiktionary online dictionary defines an analyte as “Any substance undergoing analysis.”

		b.	Condurso in view of Melker is Flawed

In support of the position that there is no rationale to combine, the Appellant indicates that Melker is not used to measure an analyte as it is directed to photoplethysmography, and is not directed to renal function.

The examiner respectfully disagrees. Condurso is used to disclose the functions directed to monitoring renal function. Condurso discloses monitoring multiple analytes, as shown. The examiner is using Melker to disclose monitoring a serum drug concentration along with an analyte that characterizes pharmacodynamics related to the pharmaceutical composition. These features would benefit the primary reference, as indicated.

The examiner notes that the Wiktionary online dictionary defines an analyte as “Any substance undergoing analysis.” As indicated at paragraphs 131-136, Melker monitors plural analytes from or within a patient, including photoplethysmography (used to analyze blood flow, which is a substance undergoing analysis), capnography (used to monitor carbon dioxide in the blood), polysomnography (which measures pulse oximetry which analyzes oxygen saturation in the patient’s blood), PK (drug blood levels including saliva, skin, tears, sweat blood and urine). From paragraph 109: 
Coupling analysis if PD parameters, whether at particular instances or over periods of time to monitor trends, with PK parameter acquisition (e.g. by measurements of blood concentrations of pharmaceutically active compounds or their metabolites, or by measuring the concentrations of markers on the breath of the subject, whether such markers are the compounds themselves, surrogates for these compounds or metabolites thereof), permits a total picture for the subject to be accessed at any given time, and integrated into the pharmacologic response.


Thus, Melker discloses the monitoring of multiple analytes, and the Appellant’s argument fails.

	C.	ISSUE 3: NOT ALL FEATURES OF THE CLAIMS HAVE BEEN SHOWN TO BE TAUGHT BY THE CITATIONS

1.	Condurso is flawed

The Appellant argues on pages 9-13 that the prior art rejection fails because Condurso fails to disclose an analyte measurement.

The examiner respectfully disagrees. The examiner again notes that the Wiktionary online dictionary defines an analyte as “Any substance undergoing analysis.”

As cited, Condurso paragraph 141 determines renal function as a result of a laboratory test, which is old and well know to analyze substances, such as a biological sample of the patient. Further, Condurso is discloses analyzing blood at least, at paragraphs 140 and 142-143, such as blood pressure. The examiner notes that Appellant neglects to refer to cited paragraph 140 of Condurso: “Samples of the patient's blood, urine and other fluids or tissues may be drawn to evaluate the patient's hematology and renal function.” Note also paragraphs 18 (“blood pressure monitors, PCO2 monitors, glucose monitors, etc, and laboratory equipment, such as that used in blood analysis and the like.”), paragraph 52 (“PCO2 monitors and other clinical devices such as a breathing rate sensor, pulse rate sensor, body temperature sensor, blood pressure sensor, urinary discharge volume sensor, an EKG sensor module, an EEG sensor module, an oxygen analyzer ... or other devices.”) and paragraph 66 (“a blood pressure monitor, a pulse oximeter, an EKG monitor, an EEG monitor, an end-tidal CO2 (etCO2) monitor, a heart rate monitor, an intracranial pressure (ICP) monitor, a glucose monitor or a temperature monitor.”).

2.	The Condurso/Atlas combination is flawed, and
3.	The Condurso/Atlas/Melker combination is flawed

Appellant argues on pages 13 -16 that the prior art rejection is flawed for the same reasons as previously argued with respect to issues 2.a. and 2.b.: Atlas is related to blood glucose and not a multi-analyte device and Melker does not measure an analyte.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Mark Holcomb/
Primary Examiner, Art Unit 3686
18 March 2022

Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.